Title: Treasury Department Circular to the Collectors of the Customs, 30 November 1789
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs


Treasury Department Novr. 30th. 1789.
Sir
Having been applied to by the Collectors of several Ports, for my opinion on various points, which are of general concern, and in respect to which it is important that the same rules should be every where observed, I have concluded to make my answers to their inquiries the subject of a Circular letter.
Some of those inquiries relate to the allowances to which the officers of the Customs are intitled for Services performed in pursuance of the twenty second, twenty fifth, twenty sixth, twenty seventh & twenty eighth Sections of the “Act for registering and clearing vessels, &c”
As the proper construction of these clauses is of importance to the Interest and Safety of the Officers, that consideration was an additional motive for care in the investigation. And thinking it expedient in a case of mere construction, to assist my own judgement by the advice of professional men, I stated the questions which had been submitted to me to two Gentlemen of the Law in this City, eminent for their ability, and I herewith transmit a Copy of the opinion they have given.
The truth of that opinion as it respects the four last of the enumerated Sections must depend on the meaning of that clause of the thirty first Section of the same act which allows “For every entry of inward Cargo directed to be made in conformity to that act, and for receiving of, and qualifying to every manifest of vessels licensed to trade as aforesaid, sixty cents.” The entry of an inward Cargo, and the receiving and qualifying to manifests, being coupled together by the word “and” appears to be parts of one Service, for which sixty Cents are allowed, of course where there is no Entry of inward Cargo one part of the Service is wanting, and therefore this allowance cannot apply.
Viewing that point in this light it is only necessary for me to add, that my own Judgement upon full reflection, corresponds in every particular with the opinion given to me, though I perceive that the consequence will be in some instances an unequal apportionment of reward to Service.
But it appears to me an important principle of public policy that allowances to officers should not be extended by implication or inference; as discretion on that head, must from the nature of the thing be liable to great abuses.
As far as the Construction now given may tend to a disparity between the Service and the compensation, I shall esteem it my duty, at a proper moment, to propose to the Legislature, an alteration of the Provision. In the mean time, that consequence must of necessity be disregarded.
Another Question which has been submitted to me, respects the mode of calculating the allowance in favor of Goods imported in American bottoms, specified in the fifth Section of the “Act for laying a duty &c” when those Goods are subject to duties ad valorem.
The following appears to me the true one. Add the rate per Cent specified in the seventeenth Section of the Collection Law, in the respected cases, to the Cost of the article at the place from whence it is imported. Calculate the duty according to its rate on that amount, and deduct from the amount of the duty so calculated ten per Cent.
To explain this by an example: Suppose Goods subject to a duty of five per Cent ad valorem, brought in an American bottom from England and the Cost there, one hundred Dollars: the process for ascertaining the duty payable on these Goods, would be this.





Dollars
Cents

The Cost of the Goods being stated at
100.
—

Add to this Sum ten ⅌ cent, agreably to the seventeenth Section of the Collection bill, which is
}
10.
—

 And the amount Dollars
110.
—

Upon this Sum of One hundred and ten Dollars, to
}
Dolls.
Cents


be considered as the Value, at the time and place of Importation, compute the amount of the duty at the rate of five ⅌ cent, which is
5
.50


  Deduct from this amount ten ⅌ Ct. on account of the goods being brought in an American bottom
}

.55





  There remains
Dollars



4
.95


which sum of Four Dollars and ninety five Cents is the true amount of the duty to be paid in the case supposed.
A third question regards the mode of calculating the discount allowed for prompt payment by the nineteenth Section of the Collection Law. That is whether it ought to be on the technical or arithmetical principle of discount or on that of a simple abatement or deduction. The difference between the two principles will best appear by an example: Suppose the duty on the article to amount to one hundred pounds and to be payable in six months.
On the first principle the calculation would be thus. As 105 is to 100 so is 100 to the sum which ought to be paid; say £ 95. 4.9¹⁵⁄₁₀₅.
On the second principle, there would be merely a deduction of five pounds from a hundred pounds, which would leave ninety five pounds to be paid.
The Result of the first calculation is the true present value of One hundred pounds payable in six months allowing the interest or value of money to be ten per Cent per Annum: as may be proved


by adding to
£ 95. 4.9¹⁵⁄₁₀₅


  10 ⅌ Cent ⅌ annum for six months or
   4.15.2⁹⁰⁄₁₀₅



Result

£ 100.—.—   
Independent of usage or the common apprehension of the thing, I should not hesitate to pronounce in favor of that principle not only because the Revenue would benefit by it, but chiefly because it answers to what appears to me in the abstract to be the true question—that is what sum ought to be paid now for a given sum payable six months hence; allowing money to be worth ten Per Cent ⅌ annum.
But not withstanding this Bias of my judgment I am induced to decide in favor of the other mode, for the following reasons.
First because I find upon full inquiry that the common understanding of the thing among men of business is agreable to it.
Secondly, because the usage of business is in most cases conformable to it: particularly the general practice of banks.
Thirdly because in the practice of the british Customs, where similar allowances are to be found in the laws (though perhaps with some difference of expression) there has been an uniform adherence to this mode.
And lastly Because in conformity to the prevailing sense, far the greater number of our officers of the Customs, if my Information be right, have adopted it.
The most obvious or popular sense of the words of a law, are always of great force in their Construction. And it is to be apprehended that a departure from them in the present instance would not only have the aspect of too much refinement; but if contested would in deference to the general understanding & usage be overruled by the Courts.
In mentioning the practice of the british Customs I have two objects; one is to shew what has been the Construction among a nation from whom we derive our language & in a great measure our usages of business. The other to infer, that that practice may have given a Law-sense to the provision.
In a question of this kind where there are such strong reasons for a different decision, I have thought it fit to accompany my opinion with the Considerations upon which it has been formed.
I am Sir   Your obedt. Servt.
A HamiltonSecretary of the Treasury
